EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Gwen R. Acker Wood on 16 September 2021, wherein amendments to further clarify the intended invention were discussed.

The application has been amended as follows:
Claim 20 has been amended to read:
20. A head-mountable detection device for detecting cortical spreading depression (CSD) in a brain of an individual, comprising:
a plurality of DC-electroencephalogram (DC-EEG) electrodes configured [in] as a high density array of electrodes, [the array of electrodes] each electrode spaced between about 0.5 cm and about 1.5 cm from one another and used to detect CSD non-invasively from a surface of scalp area of the individual, [in] the plurality of DC-EEG electrodes configured to detect real-time DC electrical potential signals [detected with the DC-EEG electrodes], an amplifier unit, wherein [the] the high density array of electrodes is configured to transmit the real-time DC electrical potential signals to [an] the amplifier unit which is configured to amplify the detected DC electrical potential signals, [wherein] and a computing device comprised of a processing unit which includes one or more processors and a computer-readable memory containing programming instructions which, when executed, cause the processing unit to receive the amplified DC electrical potential signals to implement the programming instructions to produce voltage intensity map images in real time of the DC electrical potential signals and to determine that values of a that values of the first set are depressed, an output is generated, said output indicating that the individual is experiencing a concussion-based CSD.

Claim 23, line 2 has been amended to replace the phrase “also is used” with the phrase - - is also configured - -.

The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims, along with the amendments discussed above and the filing of a proper Terminal Disclaimer, have placed the claims in condition for allowance. None of the prior art teaches or suggests, either alone or in combination, a head-mountable detection device comprising a computing device configured to produce voltage intensity map images in real time of DC electrical potential signals and to determine that values of a first set of the DC electrical potential signals corresponding to a first portion of a brain area are depressed when compared to values of a second set of DC electrical potential signals corresponding to a second portion of a brain, wherein the depression represents a concussion-based CSD, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791